Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed November 6, 2020.
Claims 1-20 are currently pending and have been fully examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/838,309, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The independent claims recite providing a natural language interface to enable a user to access an electronic health record (EHR) system. There is not support in the prior-filed application for such a natural language interface that is capable of performing the functions listed in the independent claims. Therefore, none of the claims are supported by the prior-filed application, and the application will be given only the benefit of the filing date of the current application, November 6, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of the present application is considered eligible under 35 USC 101 because it provides an improvement to technology. As stated in the specification, the complexity of EHR systems causes problems related to the usability of the EHRs (specification, par. [0003]-[0004]). The specification also discloses that the proposed improvement to the EHR systems would be to use machine learning and natural language processing to simplify the interfaces and allow the users to interact with the system with fewer “clicks”. This improvement is reflected in the claims because the claims recite the interface, the ability to receive input stimuli from a user in the natural language interface, and changing the navigational state of the EHR based on the input stimuli received at the natural language interface.
Because the claimed invention is integrated into a practical application by providing an improvement to a computer or other technological field (MPEP 2106.04(d)(1), MPEP 2106.05(a)), the claims are determined eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim (US PG Pub. 2021/0397788) in view of Agassi (US Pat. 11,410,650).

Claim 1
	Regarding claim 1, Yim teaches
A method comprising:
Par. [0010], “Other implementations may include a non-transitory computer readable storage medium storing instructions executable by one or more processors (e.g., central processing unit(s) (CPU(s)), graphics processing unit(s) (GPU(s)), and/or tensor processing unit(s) (TPU(s)) to perform a method such as one or more of the methods described above and/or elsewhere herein. Yet other implementations may include a system of one or more computers that include one or more processors operable to execute stored instructions to perform a method such as one or more of the methods described above and/or elsewhere herein.”
Providing a natural language interface to enable a user to access a system
Par. [0055], “In some implementations, a method implemented by one or more processors is set forth as including operations such as receiving, at an interface of a client computing device, a user input that includes one or more natural language characters.”
Receiving, via the natural language interface, one or more input stimuli from the user
Par. [0055], “In some implementations, a method implemented by one or more processors is set forth as including operations such as receiving, at an interface of a client computing device, a user input that includes one or more natural language characters.”
Converting the one or more input stimuli into one or more commands
Par. [0019], “In response to receiving the suggestion data 142, the server device 146 can generate additional suggestion data 150 and/or command data 148, as provided in view 140 of FIG. 1C. The additional suggestion data 150 and/or the command data 148 can be received by the computing device 102 after the autofill suggestions 130 are rendered at the interface 110—but before the user 104 selects one or more of the autofill suggestions.”
The system is capable of taking the partial input, identifying possible inputs that could be derived from the partial input, and generating commands based on the possible inputs.
Par. [0055], “The method can further include an operation of causing, based on at least a portion of the user input, a selectable graphical user interface (GUI) element to be rendered at a display interface of the client computing device, wherein the selectable GUI element includes natural language content characterizing an autofill suggestion for the user input.”
Receiving from the user a selection of one of the one or more commands
Par. [0055], “The method can further include an operation of receiving, subsequent to receiving the command data, the user selection of the selectable GUI element.”
Changing a navigational state of the system based on the selected one of the one or more commands
Par. [0055], “The method can further include an operation of causing, in response to receiving the user selection of the selectable GUI element, the one or more applications to initiate performance of the one or more actions using the command data.”
However, Yim does not teach
Providing natural language interface for an electronic health records (EHR) system and changing the navigational state of the EHR system in response to the user commands
Agassi teaches
Providing natural language interface for an electronic health records (EHR) system
Col. 2, ln. 35-42, “Accordingly, at a high level, a speech processing and mapping service (SPMS) is provided that sits on top of system intelligence used to identify context and standard terminologies from voice input. The SPMS links at least an electronic health record (EHR) system, a NLP engine, a semantic mapper, a patient-specific information database, and a terminology graph together such that the SPMS coordinates processing of voice input.”
Determining a command from the input and changing the navigational state of the EHR system in response to the user commands
Col. 2, ln. 43-61, “The SPMS may coordinate a passive or active voice analysis system. A passive system, as used herein, refers to a voice system that is listening for voice input and translating that to a format that is consumable by a user, a system, or the like. In a passive system, the system is listening to a voice conversation or voice inputs and processing that information rather than taking an action or engaging with the user. An active system, as used herein, refers to a voice system that listens for voice input and takes action based on that input. In an active system, the user typically engages the system (e.g., the user may ask the system to do something or present something, etc.). Specific examples include translating a voice input to a documentation item (passive), translating a spoken order to a documentation-ready order item (passive), receiving a command to show a patient's last X-ray result and retrieving said result for presentation (active), collecting a patient history from a patient (active), prompting a user to take an action based on an input (active), and the like.”
Col. 11, ln. 12-49 describes how the system can receive natural language inputs, parse the inputs to identify an intent in the input, determine a command associated with the identified intent, and then cause the system to perform an action based on the command associated with the identified intent of the voice input.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yim the ability to use an EHR system and change the navigational state of an EHR system, as taught by Agassi, because the type of natural language processing system of Agassi is better suited at analyzing and processing the types of clinical data that would be required when using an EHR because of the increased complexity inherent in clinical terminology (see Col. 4, ln. 1-63).

Claim 2
	Regarding claim 2, the combination of Yim and Agassi teaches all the limitations of claim 1. Yim further teaches
The one or more input stimuli comprising one or more of text, voice, voice, and activation of one or more icons
Par. [0003], “Implementations set forth herein relate to proactive fulfillment of actionable requests, when such requests correspond to autocomplete suggestions that are being presented for a user that has provided at least a partial input to a user interface. A partial input can be, for example, a portion of an input (e.g., “Turn on . . . ”) provided to a text field interface of a computing device.”
Par. [0027], “For instance, the input processing engine 206 can include a speech processing engine 208, which can process audio data received at an assistant interface 220 to identify the text embodied in the audio data. The audio data can be transmitted from, for example, the computing device 202 to the server device in order to preserve computational resources at the computing device 202. Additionally, or alternatively, the audio data can be exclusively processed at the computing device 202.”

Claim 3
	Regarding claim 3, the combination of Yim and Agassi teaches all the limitations of claim 1. Yim further teaches
Displaying the one or more commands in a navigation prioritized list
Fig. 1B; Par. [0017], “FIG. 1B illustrates a view 120 the computing device 102 receiving the partial input 106, and communicating partial input data 132 from a user interface 122 to an application 124, such as an automated assistant. The computing device 102 and/or the application 124 can include a suggestion engine 126, which can perform a process of generating autofill suggestions 118 that is characterized by generating suggestion data 114, which can be rendered at the user interface 122. A process for generating autofill suggestions can include correlating the partial input 106 to one or more previous inputs provided by the user 104 and/or one or more other users. Alternatively, or additionally, a process for generating autofill suggestions can include processing the partial input data 132 using one or more trained machine learning models. Each autofill suggestion can then be ranked or otherwise prioritized based on other data that is accessible to the computing device 102.”

Claim 4
	Regarding claim 4, the combination of Yim and Agassi teaches all the limitations of claim 3. Yim further teaches
A priority of each of the one or more commands in the navigation prioritized list being based on one or more of a context of the user, a history of past commands, a current workflow, and patient information
Par. [0017], “Each autofill suggestion can then be ranked or otherwise prioritized based on other data that is accessible to the computing device 102. This other data can be, for example, contextual data and/or application data that characterizes, with prior permission from the user 104, one or more interactions that have occurred, or are occurring, between the user 104 and the computing device 102.”

Claim 5
	Regarding claim 5, the combination of Yim and Agassi teaches all the limitations of claim 1. Yim further teaches
Associating input stimuli stored in a database with command data that enables a command to be executed by the system
Par. [0022], “In some implementations, each autofill suggestion 130 and/or each interactive GUI element can be stored in association with the command data 148, which can include embedded links, network data for establishing a connection to another device(s), media, and/or any other data that can be accessed when an application is performing one or more actions. For example, when the autofill suggestions include, “change the living room brightness,” the command data 148 can include network connection data that can be accessed by the application 124 and/or any other application, in order to establish a communication channel between a computing device 102 and one or more smart lights in a home of the user 104. By providing such command data 148 before the user 104 selects a particular autofill suggestion, computational resources associated with fulfilling one or more actions for the autofill suggestions can be preserved.”
However, Yim does not teach
Converting the one or more input stimuli into the one or more commands comprises rearranging linguistic components stored in an input stimuli database into a command syntax
Agassi teaches
Converting the one or more input stimuli into the one or more commands comprises rearranging linguistic components stored in an input stimuli database into a command syntax
Fig. 1B shows how the input stimuli is transcribed and transferred to the NLP engine. Then, lexical variants are mapped to terminology graphs used by the NLP engine to determine the meaning of the input stimuli. After that, the components of the input stimuli are mapped to their semantic elements, such as intent and the different parameters associated with the intent. Those mapped semantic elements are then used to construct the command that is to be performed by the system
Col. 3, ln. 28-38, “Embodiments perform NLP on unstructured voice data to parse and extract intents, including entities and parameters of the entities. An entity, as used herein, refers to a classification of an intent. An intent may be associated with more than one entity. For instance, an order of “order atenolol 50 mg daily” results in an order entity with medication, dose, dose unit, and frequency being entities of the intent. Each entity is associated with one or more parameters identifying the entity. A parameter for “medication” in the present example would be “atenolol” while the parameter for “dose unit” is “mg.””
Col. 11, ln. 39-49, “The SPMS 105 calls the NLP engine 107 to identify an intent in the transcript, one or more entities associated with the intent, and one or more parameters of the one or more entities. The transcript, thus, is communicated to the NLP engine 107 at step 106. The NLP engine 107 identifies the intent of the voice input and communicates the intent back to the SPMS 105 at step 108. Intents can be identified from a plurality of intents loaded to the NLP engine 107. The plurality of intents can be configurable by a client and can be learned by the NLP engine 107 over time with the use of machine learning techniques.”
Col. 12, ln. 34-42, “The SPMS 105 then executes a call for patient information. A FHIR call is an exemplary API call that may be utilized herein. The SPMS 105 communicates the standard terminologies to the patient information database 113 at step 112. The standard terminologies are necessary since FHIR, for instance, can only read standard terminologies. Furthermore, semantic mapper 110 can map to any number of standard terminologies, thus promoting interoperability with various sources using different standards.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yim and Agassi the ability to convert the input stimuli into a command by rearranging the linguistic components stored in an input stimuli database into a command syntax, as taught by Agassi, because some systems require specific terminologies and standards in order to execute a command (see Agassi, col. 12, ln. 34-42).

Claim 6
	Regarding claim 6, the combination of Yim and Agassi teaches all the limitations of claim 1. However, Yim does not teach
Converting the one or more input stimuli into the one or more commands comprises deriving the one or more commands from various ordered linguistic components stored in an input stimuli database
Agassi teaches
Converting the one or more input stimuli into the one or more commands comprises deriving the one or more commands from various ordered linguistic components stored in an input stimuli database
Fig. 1B shows how the input stimuli is transcribed and transferred to the NLP engine. Then, lexical variants are mapped to terminology graphs used by the NLP engine to determine the meaning of the input stimuli. After that, the components of the input stimuli are mapped to their semantic elements, such as intent and the different parameters associated with the intent. Those mapped semantic elements are then used to construct the command that is to be performed by the system
Col. 3, ln. 28-38, “Embodiments perform NLP on unstructured voice data to parse and extract intents, including entities and parameters of the entities. An entity, as used herein, refers to a classification of an intent. An intent may be associated with more than one entity. For instance, an order of “order atenolol 50 mg daily” results in an order entity with medication, dose, dose unit, and frequency being entities of the intent. Each entity is associated with one or more parameters identifying the entity. A parameter for “medication” in the present example would be “atenolol” while the parameter for “dose unit” is “mg.””
Col. 11, ln. 39-49, “The SPMS 105 calls the NLP engine 107 to identify an intent in the transcript, one or more entities associated with the intent, and one or more parameters of the one or more entities. The transcript, thus, is communicated to the NLP engine 107 at step 106. The NLP engine 107 identifies the intent of the voice input and communicates the intent back to the SPMS 105 at step 108. Intents can be identified from a plurality of intents loaded to the NLP engine 107. The plurality of intents can be configurable by a client and can be learned by the NLP engine 107 over time with the use of machine learning techniques.”
See also Col. 11, ln. 50-59
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yim and Agassi the ability to convert the input stimuli into a command by deriving the one or more commands from various ordered linguistic components stored in an input stimuli database, as taught by Agassi, because it allows the system to determine the semantic meaning of the input stimuli and generate the commands based on the identified intent of the stimuli and the associated parameters (see Agassi, col. 11, ln. 39-49).

Claim 7
	Regarding claim 7, the combination of Yim and Agassi teaches all the limitations of claim 1. Yim further teaches
Converting the one or more input stimuli into the one or more commands comprises using one or more navigation prioritized lists to build the one or more commands from one or more of predicted components and predicted values
Par. [0022], “In some implementations, each autofill suggestion 130 and/or each interactive GUI element can be stored in association with the command data 148, which can include embedded links, network data for establishing a connection to another device(s), media, and/or any other data that can be accessed when an application is performing one or more actions. For example, when the autofill suggestions include, “change the living room brightness,” the command data 148 can include network connection data that can be accessed by the application 124 and/or any other application, in order to establish a communication channel between a computing device 102 and one or more smart lights in a home of the user 104. By providing such command data 148 before the user 104 selects a particular autofill suggestion, computational resources associated with fulfilling one or more actions for the autofill suggestions can be preserved.”
This shows the ability to generate the commands based on identifying suggestions for the user based on a partial input stimuli.
Par. [0017], “Each autofill suggestion can then be ranked or otherwise prioritized based on other data that is accessible to the computing device 102. This other data can be, for example, contextual data and/or application data that characterizes, with prior permission from the user 104, one or more interactions that have occurred, or are occurring, between the user 104 and the computing device 102.”
This shows the ability to order the list of commands
Fig. 1B shows the implementation where the commands are presented to the user in a prioritized list based on the partial input stimuli.

Claim 8
	Regarding claim 8, the combination of Yim and Agassi teaches all the limitations of claim 1. However, Yim does not teach
The user being a healthcare provider, a human agent of the healthcare provider, or an artificial agent of the healthcare provider
Agassi teaches
The user being a healthcare provider, a human agent of the healthcare provider, or an artificial agent of the healthcare provider
Col. 7, ln. 16-19, “One embodiment of user/clinician interface 142 comprises a user interface that may be used to facilitate access by a user (including a healthcare provider or patient) to an assigned clinician, patient, or patient population.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yim and Agassi the ability to have a user be a healthcare provider, as taught by Agassi, because the system allows the healthcare provider to have access to their patients, the information about their patients, and allows them the ability to provide information about their patients to the EHR system (see Agassi, Col. 7, ln. 4-31).

Claim 9
	Regarding claim 9, the combination of Yim and Agassi teaches all the limitations of claim 1. However, Yim does not teach
The user being a patient
Agassi teaches
The user being a patient
Col. 7, ln. 16-19, “One embodiment of user/clinician interface 142 comprises a user interface that may be used to facilitate access by a user (including a healthcare provider or patient) to an assigned clinician, patient, or patient population.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Yim and Agassi the ability to have a user be a patient, as taught by Agassi, because the system allows the patient to have access to their assigned clinicians and allows the system to collect information about that patient from the patient (see Agassi, Col. 7, ln. 4-31; Col. 11, ln. 8-11).

Claim 10
	Regarding claim 10, the combination of Yim and Agassi teaches all the limitations of claim 1. Yim further teaches
The natural language interface being incorporated into an Internet of Things (IoT) device
Par. [0030], “NLU data can include intent(s) that correspond to the spoken utterance and optionally parameter(s) (e.g., slot values) for the intent(s). On-device fulfillment can be performed using an on-device fulfillment module that utilizes the NLU data (from the on-device NLU), and optionally other local data, to determine action(s) to take to resolve the intent(s) of the spoken utterance (and optionally the parameter(s) for the intent). This can include determining local and/or remote responses (e.g., answers) to the spoken utterance, interaction(s) with locally installed application(s) to perform based on the spoken utterance, command(s) to transmit to internet-of-things (IoT) device(s) (directly or via corresponding remote system(s)) based on the spoken utterance, and/or other resolution action(s) to perform based on the spoken utterance. The on-device fulfillment can then initiate local and/or remote performance/execution of the determined action(s) to resolve the spoken utterance.”

Claim 11
	Claim 11 is a system claim that recites an electronic health records (EHR) system that comprises component parts configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Please refer to the rejection of claim 1 for additional limitations.

Claims 12-20
	Claims 12-20 are system claims dependent from claim 11 that recite limitations that are the same or substantially similar to the limitations of claims 2-10, respectively. Please refer to the rejections of claim 11 and 2-10.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686